UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7297


MARTIN AVILA,

                Plaintiff - Appellant,

          v.

EDGEFIELD FEDERAL PRISON; MRS. MARY MITCHELL, Warden; MR.
ACOSTA, Assist Warden; MR. COLLIE, Capt; MR. CLARK, Lt; MR.
HOLLET, Lt; MR. NEAL, C Unit Manager; MR. H. KROGER, III, B
Unit Manager; MRS. S. CHEEK, B Case Manager; MR. J. BRYANT,
B Counselor; MR. JOHNSON, C Counselor; MR. SANTIAGO, SIS;
MR. ROPER, Unit Officer; MR. UPSON, Unit Officer; MR.
FLORES, Unit Officer; MR. KATE, Unit Officer; MRS. MARTIN,
Unit Officer; MR. GREEN, Unit Officer; MR. EVANS, Unit
Officer; MRS. JACKSON, Unit Manager; MR. FALLEN, Assist
Warden; MR. S. SMITH, Recreation; MR. T. NIXON; MR. J.
SULLIVAN; MR. SPARK; MRS. LATHROP; MR. L. MORGAN, Unit
Officer; MR. WILSON, Unit Officer; MR. BURKETT, B; MR.
BURKETT; MRS. V. KEPNER, Education,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Henry M. Herlong, Jr., Senior
District Judge. (0:10-cv-02370-HMH)


Submitted:   January 20, 2012             Decided:   February 3, 2012


Before WILKINSON, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Martin Avila, Appellant Pro Se. Marshall Prince, II, Assistant
United States Attorney, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Martin    Avila     appeals    the   district   court’s    order

accepting the recommendation of the magistrate judge and denying

Avila’s Fed. R. Civ. P. 15 motions seeking leave to amend his

complaint.    Although   we   find   that   Avila’s   objections    to   the

magistrate judge’s report were sufficient to preserve appellate

review of his claims, we have reviewed the record and find no

reversible error.    See Wright v. Collins, 766 F.2d 841, 845-46

(4th Cir. 1985).    Accordingly, we affirm for the reasons stated

by the district court.         Avila v. Edgefield Fed. Prison, No.

0:10-cv-02370-HMH (D.S.C. July 21, 2011).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                     3